DETAILED ACTION
This Office action is in response to the amendment filed on 16 November 2021.  Claims 1-3, 5-8 and 10-20 are pending in the application. Claim 1 is independent. Claims- 4 and 9 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8 and 10-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: Curran et al., US PG Pub. 20090301565 A1 is related to a photoelectric conversion device. Curran teaches a functional multi-layered structure (100, fig. 1) comprising at least one absorber (106) and at least one spacer (104), said at least one absorber (106) and said at least one spacer (104) being made of the same material or different materials (¶75 and ¶76), said multi-mode photodetector being configured to be (¶35;  can comprise single mode optical fibers and multi-mode optical fibers) non-responsive to electromagnetic wave of a first wavelength or visible light while being responsive to electromagnetic wave of a second wavelength or infrared or near infrared operated under a reverse bias, or be non-responsive to the electromagnetic wave of the second wavelength or infrared or near infrared while being responsive to the electromagnetic wave the first wavelength or visible light operated under a forward bias (¶21 and ¶58).  However, Curran fails to teach wherein the wavelength of the electromagnetic wave of the first wavelength absorbed by a first absorber of the at least one absorber is shorter than the wavelength of the electromagnetic wave of a second wavelength absorbed by a second absorber of the at least one absorber in the functional multi-layered structure of the first absorber, the at least one spacer and the second absorber, and wherein the at least one spacer is light-absorbing so as to effectively deplete the electromagnetic wave of the first wavelength and allow the electromagnetic wave of the second wavelength to be absorbed in the second absorber, as required in independent claim 1. Claims 2, 3, 5-8 and 10-20 contain allowable subject matter by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822